CAMPBELL, J.,
dissenting. — The titles'to nineteen mining claims are involved in this action. The trial court found that the 'annual assessment work upon the claims for the year 1903 consisted of the salary and expenses of a keeper necessarily incurred in earing for and preserving the mines, to the extent of $1,460, and mining and road work to the extent of $500. The testimony discloses that in 1897, when active operation of the mines ceased, there was left upon the property a number of buildings, some mining tools, an ‘assay outfit, a mill and cyanide plant. No use was made for mining purposes of any of the buildings, tools, or mills, during the six years previous to the attempted relocation. The testimony also shows that during these six years the buildings have become dilapidated, the machinery has rusted, the mill has become little better than scrap-iron, and perhaps no part of the equipment remains- in as good condition as when work ceased. It is a matter of common knowledge that the longer such equipment is “watched” the less valuable it becomes. I think the true rule on this subject is stated in Hough v. Hunt, 138 Cal. 142, 94 Am. St. Rep. 17, 70 Pac. 1059; and that the amount expended for the salary and expenses of a caretaker in this case was not for labor performed or improvements made within the meaning of the statute.